Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this application, and parent application 12/309,158 filed on December 24, 2009, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed February 7, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the angiogenesis-related disease to be treated is macular degeneration, as recited in Claim 4; and 
ii) the STRO-1 bright MPCs are not genetically modified.

Amendments
        	Applicant's amendments, filed February 7, 2022, is acknowledged. Applicant has cancelled Claims 2-3, 8, 10-11, and 13-16, amended Claims 1 and 9, and withdrawn Claims 12 and 17, and added new claims, Claims 18-19.
	Such are broadening claims, substituting the Stro-1bright cells to merely Stro-1+ cells, and extending the TNAP+ and CD146+ limitation(s) to merely TNAP+. 
	Claims 1, 4-7, 9, 12, and 17-19 are pending. 
	Claims 12 and 17 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 4-7, 9, and 18-19 are under consideration. 

Priority
This application is a continuation of application 12/309,158 filed on December 24, 2009, now abandoned, which is a 371 of PCT/AU2007/000974 filed on July 12, 2007. Applicant’s claim for the benefit of a prior-filed application provisional application 60/830,651 filed on July 12, 2006 and 60/830,649 filed on July 12, 2006 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claims 1, 4-7, 9, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 18 recite wherein the administered cell population comprises a “therapeutically effective amount” of a number of cells sufficient to reduce the excessive neovascularization, wherein said “therapeutically effective amount” comprises at least 5% (Claim 1) or at least 10% (Claim 18) of non-genetically modified cells enriched for Stro-1 and TNAP+.
The limitation is considered indefinite because the claim is directed to a heterogeneous population of structurally, phenotypically, and functionally different cell types, for which it is unclear what “number of cells” Applicant refers to that is to be present in a “therapeutically effective amount” sufficient to reduce the excessive neovascularization. The % value is absent the reference number of cells from which “at least…%” is to be determined. The limitation “therapeutically effective amount” is absent the reference number of cells [structure] having the required functional property.

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

The claim clearly recites that at least 5% or 10% of the cells in the cell population that is enriched for Stro-1+ and TNAP+ non-hematopoietic mesenchymal precursor cells. 
If the scope of the claimed structurally and functionally heterogeneous cell population is not limited to the specific structure, to wit, the Stro-1+, TNAP+, non-hematopoietic mesenchymal precursor cells, disclosed in the specification, then the scope of the subject matter covered by the claim is indefinite. 
The specification fails to clearly link a structure, to wit, the identity of the cell type in the thus-expanded heterogeneous cell population that necessarily has the claimed functional property, being sufficient to reduce excessive neovascularization in the eye, and thus the scope of the subject matter covered by the claim is unclear and indefinite because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation.
The specification discloses ‘therapeutically effective’ means an effective amount to at least reduce, or eliminate, at least one symptom of an angiogenesis-related disease (pg 8, lines 4-6). However, the specification fails to objectively disclose the symptom(s) which is/are “of an 
Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation. The ordinary artisan would not know from the claims what specific type of cell, and thus corresponding cell number, is/are to be administered in order to be predictably sufficient to reduce excessive neovascularization in the eye.
Bara et al (Stem Cells 32: 1713-1723, 2014; of record) is considered relevant art for having taught that those of ordinary skill in the art immediately recognize that in vitro expansion of MSC “causes dramatic changes in MSC phenotype which has very significant implications for the development of effective therapies” (Abstract). MSCs appear to lose multipotency and display a propensity toward osteogenic differentiation (pg 1716, col. 1). 
The instant specification cites Gronthos et al (Blood 85(4): 929-940, 1995; pg 32, line 25; of record) as support for expanding TNAP+ cells; however, Gronthos et al (1995) taught that the number of Stro-1 cells in the population can dramatically change, depending upon the growth factors, or combination(s) thereof, used to expand the cells, as evidenced by the colony forming abilities of the thus-expanded cell populations (Figures 9-10). The specification also cites Gronthos et al (J. Cell Science 116: 1827-1835, 2003; of record) as support for expanding TNAP+ cells; however, Gronthos et al (2003) taught that the number of Stro-1 cells in the population can dramatically change, whereby even with a starting cell population comprising 73% Stro-1 bright cells (pg 1829, col. 2), after expansion, the cell population may only comprise a minor subpopulation, e.g. as little as 3% (a 96% loss) (pg 1831, col. 2). 
Instant specification discloses having expanded the TNAP+ cells in a culture medium as per Gronthos et al (1995) (pg 33, lines 10-12), wherein Gronthos et al (1995) taught the culture medium comprises EGF and/or bFGF (syn. FGF-2) (pg 932, col. 1, Figure 3). Short et al (Arch. Medical Res. 34: 565-571, 2003; of record) is considered relevant prior art for having taught that culturing Stro-1+ CFU-F marrow stromal cells in a culture medium comprising EGF or FGF-2 (syn. bFGF) reduces the expression of alkaline phosphatase (syn. TNAP; pgs 566-567, joining ¶). Thus, one of ordinary skill in the art reading the instant specification would immediately recognize that although the initial population enriched for at least 10% of the cells being TNAP+ would substantially, if not entirely, lose expression of the TNAP+ marker during expansion practiced in the instant working examples. The Examiner further notes that Gronthos et al (1995) fails to teach the % cells that are expressing Stro-1, nor CD146+, after the culturing steps. So, here, too, Gronthos et al (1995) is uninformative as to the resulting composition of cell type(s) present in the heterogeneous, structurally undisclosed, thus-expanded cell population. 
It is clear that the thus-expanded cell population is heterogeneous, as was the starting cell population prior to enrichment. However, the instant specification fails to disclose, and the instant claims fail to recite, what % of the thus-expanded cell population is, in fact, Stro-1+, TNAP+ non-hematopoietic mesenchymal precursor cells. Essentially, one does not even know the identity of the thus-expanded cell population disclosed by the instant application, nor recited in the instant claims. 
The method then requires administering to the subject’s eye some number of the thus-expanded, structurally/phenotypically undisclosed, cell population, whereby said number is to be “sufficient to reduce the excessive neovascularization”. However, neither the claims nor the 
Thus, it is unclear if Applicant is referring to a sufficient number of the structurally and functionally undisclosed cells non-TNAP+ and/or non-Stro-1+, non(?)-MPCs, or if Applicant is referring to a sufficient number of the at least 10% Stro-1+, TNAP+ MPCs. 
With respect to Claims 9 and 19, the claims recite “wherein the administered culture expanded cell population is at a concentration of cells of at least 1x10^7 to about 5x10^7 cells/ml”. 
The recited cell concentration is considered definite. However, the claims do not actually recite the cell number that is to be administered. Furthermore, as discussed supra, because both the enriched, pre-expanded cell population and the post-expanded cell population of unknown and undisclosed structure/function phenotype are each heterogeneous, it is unclear which cell type, the Stro-1, TNAP+, MPCs or the non-TNAP+ and/or non-Stro-1 non(?)-MPCs is present in the population of “at least 1x10^7 to about 5x10^7 cells/ml” that is to achieve the functional property “sufficient to reduce excessive neovascularization in the subject’s eye”, as required by the independent claim. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because although they recite and encompass “a number of cells sufficient to reduce the excessive neovascularization”, they do not correct the primary deficiencies of the independent claims.
When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

Response to Arguments
Applicant argues that it is clear from dependent Claim 9 that at least 1x10^7 cells/ml are to be administered.
Applicant’s argument(s) has been fully considered, but is not persuasive. Neither independent Claims 1 nor 18 recite administration of at least 1x10^7 cells. Rather the recitation of cells/volume lacks the volume that is to be administered, and thus fails to recite the actual cell number that is administered.


Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, it appears that Applicant is using improper hindsight reasoning. The priority date of the instantly claimed invention is 2006. One cannot logically use the results and teachings of the future (Wilson et al, 2013) to shape or guide the artisan's motivation and/or reasonable expectation of success in the distant past, unless of course, Applicant is in possession of a functioning time machine. 
As a second matter, instant independent claims do not recite ‘up to a maximum of about 200µl (0.2 ml)’. In fact, instant independent claims do not recite a cell number/volume value. None of the claims recite the volume of the cell composition that is to be injected. The cell number/volume value recited in Claims 9 and 19 is absent the volume that is to be administered, and thus also uninformative for the cell number that is to be administered.

Applicant argues that at least 100,000 TNAP+, non-hematopoietic MPCs to about 500,000 TNAP+, non-hematopoietic MPCs are administered. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent claims do not recite administration of at least 100,000 Stro-1+, TNAP+, non-hematopoietic MPCs to about 500,000 Stro-1+, TNAP+, non-hematopoietic MPCs. Applicant fails to point to where support for such a limitation is found in the specification. 

Applicant argues that the total number of cells may vary among individuals, but the ordinary artisan would be readily able to determine whether administration of a particular dosage of cells resulted in reduced excessive neovascularization in the eye of a given patient.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is not on point. The instant rejection is not an enablement rejection. Rather, the specification fails to clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). Rather, the claims merely recite a result achieved by the invention, 

Applicant argues that having amended the independent claim to recite wherein the starting population is enriched for at least 10% Stro-1bright, TNAP+, CD146+ non-hematopoietic mesenchymal precursor cells renders the prior rejection moot. 
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed above, both the prior and post-filing art recognize that stem cell marker phenotypes change while expanded in culture. Instant specification and claims fail to disclose/recite the phenotypic identity of the thus-expanded cell population, and corresponding % of phenotypic subtypes within, and thus knowing the starting cell culture population does not inform the ordinary artisan to the identity and respective % mix of cell marker phenotypes after a generically recited expansion step. 

Applicant argues that any assessment of treatment efficacy begins at an arbitrary time point in disease progression and is determined with reference to a phenotype just prior to initiating treatment. In some cases, assessment is qualitative, and in others it is quantitative, but, for any given condition to be treated, the standard (s) for improved/ameliorated symptoms is set and known in the relevant clinical art. Thus, it is submitted that the POSA would be well aware of suitable clinical techniques (e.g.' fluorescein angiography) and standards for determining "excessive neovascularization" and adequate reduction thereof. A person of ordinary skill in the art (POSA) would readily understand the functional/structural endpoint of a reduction in excessive neovascularization, as, e.g. eye vascularization is routinely evaluated in the art by well-known techniques (e.g., fluorescein angiography), even though such may vary based on the patient’s age and/or other variables.
Applicant’s argument(s) has been fully considered, and is persuasive, in part. Per Applicant’s admission, it is clear that the claims encompass subjective, e.g. qualitative, determination of efficacy. Nevertheless, such is an after-the-fact determination, as does not inform the ordinary artisan of a “sufficient” number of cells prior to administration. Thus, the independent claim is still deficient for failing to recite the number and identity of the cells that are to be administered in order to achieve the functional result of being “sufficient to reduce excessive neovascularization”. 

2. 	Claims 1, 4-7, 9, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 recite wherein the administered cell population comprises a “therapeutically effective amount” of a number of cells sufficient to reduce the excessive 
The limitation is considered indefinite because the claim is directed to a heterogeneous population of structurally, phenotypically, and functionally different cell types, for which it is unclear what “number of cells” Applicant refers to that is to be present in a “therapeutically effective amount” sufficient to reduce the excessive neovascularization. The % value is absent the reference number of cells from which “at least…%” is to be determined. The limitation “therapeutically effective amount” is absent the reference number of cells [structure] having the required functional property.

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000). 
The specification discloses “reduce the excessive neovascularization” is determined via measurement of fluorescein leakage (pg 33, line 36, “to document the level of fluorescein leakage from each of the lesions”).
The working examples (Example 2-3) disclose the intravitreal injection of 1x10^5 cells expanded from a heterogeneous TNAP+, Stro-3negative, bone marrow mononuclear cell population. The specification fails to disclose, and provides no evidence, that the administered cells are Stro-1, TNAP+ MPCs, nor what fraction (%) of this cell population are Stro-1, TNAP+, MPCs. Thus, on its face, the working examples make use of a cell population that is distinctly different than what is presently claimed. 
The claim clearly recites that at least 5% or 10% of the cells in the cell population are Stro-1+ TNAP+, non-hematopoietic mesenchymal precursor cells.
The claim clearly recites that the administered cell population is a mixed cell population. 

Gronthos et al (J. Bone and Mineral Res. 14(1): 47-56, 1999; of record) evidences that mere presence of TNAP does not strictly correlate with or establish expression of Stro-1. Rather, as shown in Figure 1, only about 2.4% of the cells that are TNAP+ may also be Stro-1+. 
Bara et al (Stem Cells 32: 1713-1723, 2014; of record) is considered relevant art for having taught that those of ordinary skill in the art immediately recognize that in vitro expansion of MSC “causes dramatic changes in MSC phenotype which has very significant implications for the development of effective therapies” (Abstract). MSCs appear to lose multipotency and display a propensity toward osteogenic differentiation (pg 1716, col. 1). 
The instant specification cites Gronthos et al (Blood 85(4): 929-940, 1995; pg 32, line 25; of record) as support for expanding TNAP+ cells; however, Gronthos et al (1995) taught that the number of Stro-1 cells in the population can dramatically change, depending upon the growth factors, or combination(s) thereof, used to expand the cells, as evidenced by the colony forming abilities of the thus-expanded cell populations (Figures 9-10). The specification also cites Gronthos et al (J. Cell Science 116: 1827-1835, 2003; of record) as support for expanding TNAP+ cells; however, Gronthos et al (2003) taught that the number of Stro-1 cells in the population can dramatically change, whereby even with a starting cell population comprising 73% Stro-1 bright cells (pg 1829, col. 2), after expansion, the cell population may only comprise a minor subpopulation, e.g. as little as 3% (a 96% loss), and perhaps up to 16% (a 78% loss) (pg 1831, col. 2). 
Instant specification discloses having expanded the TNAP+ cells in a culture medium as per Gronthos et al (1995) (pg 33, lines 10-12), wherein Gronthos et al (1995) taught the culture medium comprises EGF and/or bFGF (syn. FGF-2) (pg 932, col. 1, Figure 3). 
Short et al (Arch. Medical Res. 34: 565-571, 2003; of record) is considered relevant prior art for having taught that culturing Stro-1+ CFU-F marrow stromal cells in a culture medium comprising EGF or FGF-2 (syn. bFGF) reduces the expression of alkaline phosphatase (syn. TNAP; pgs 566-567, joining ¶). Thus, one of ordinary skill in the art reading the instant specification would immediately recognize that although the initial population enriched for at least 10% of the cells being TNAP+ would substantially, if not entirely, lose expression of the TNAP+ marker during expansion practiced in the instant working examples. The Examiner further notes that Gronthos et al (1995) fails to teach the % cells that are expressing Stro-1, nor CD146+, after the culturing steps. So, here, too, Gronthos et al (1995) is uninformative as to the resulting composition of cell type(s) present in the heterogeneous, structurally undisclosed, thus-expanded cell population. 
Kortesidis et al (Blood 105(10): 3793-3801, May 15, 2005; available online January 27, 2005; of record) is considered relevant prior art for having taught that bone marrow-derived stromal cells naturally express high levels of Stro-1 and CD146; however, the Stro-1bright, CD146+ stromal cells “revealed considerable differences in the gene expression profiles of these precursor cells when compared with culture-expanded BMSSCs” (pg 3793, col. 2), with “a 
De Bari et al (Arthritis & Rheumatism 54(4): 1209-1221, April 2006; available online March 30, 2006; of record) is considered relevant prior art for having taught expansion of multipotent stromal cells in tissue culture, said cell population comprising periosteal cells being CD146+, but the thus-expanded cells lack TNAP expression (pg 1212, col. 2, “alkaline phosphatase… undetectable in expanded periosteal cells”; Figure 1d).
There is no evidence that one of ordinary skill in the art would be able to reasonably extrapolate the cell dosage required to achieve therapeutic efficacy of a first heterogeneous cell population of unknown composition that is not Stro-1, TNAP+, MPCs, nor comprises, if any, of an unknown % of Stro-1, TNAP+, MPCs, to a necessarily, sufficiently, and predictably arrive at a cell dosage therapeutic efficacy of a second, distinctly different cell population that is not Stro-1, TNAP+, MPCs, nor comprises, if any, of an unknown % of Stro-1, TNAP+, MPCs. Rather, Applicant leaves it to the ordinary artisan to discover for themselves the effective amount of a cell composition composed of structurally and functionally unknown cell types, the corresponding cell number dosage, and timing of administration (pg 21, lines 19-20, 30-32), disclosing generic cell number concentrations, ranging from 5x10^5 to 5x10^7 cells/ml (pg 21-22, joining ¶). 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Instant claims are directed to a heterogeneous population of structurally and functionally undisclosed cells that are to be administered to a subject to reduce excessive neovascularization in the subject’s eye. Instant claims fail to recite the culture conditions used to expand the starting population comprising at least 10% Stro-1, TNAP+, MPCs. Rather, the specification discloses that under different culturing conditions the expression of different markers may vary (pg 12, lines 12-13), and whereby “expanded cells…..can be TNAP-“ (pg 13, lines 21-26). 
The prior art evidences that the Stro-1 and TNAP cell markers do not positively correlate with each other. The prior art evidences that both the Stro-1 and TNAP cell marker expression profiles change over time, typically decreasing, when expanding a starting cell population in tissue culture. Instant claims fail to recite a specific culture condition (parameter variable) and length of time (parameter variable) for which the starting heterogeneous cell population is to be expanded in culture such that the thus-expanded, resulting cell population has the instantly recited cell marker phenotype expression profile. Thus, knowledge of a starting heterogeneous cell population does not predictably inform the ordinary artisan as to the % cell marker phenotype(s) expression profile of a resulting, thus-expanded (indefinitely expanded?), heterogeneous cell population comprising non-TNAP+ and/or non-Stro-1 non(?)-MPCs, nor the corresponding functionality(ies) of the structurally undisclosed heterogeneous cell population.
The limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of mixed cell populations comprising, if at all, unknown and variable % amounts of Stro-1, TNAP+, MPCs, if any, that when administered are “sufficient to reduce the excessive neovascularization”, at the time the application was filed. The working examples make use of one specific cell number dosage of one specific, structurally undisclosed, cell population that is distinctly different than what is presently claimed. There is no evidence that one of ordinary skill in the art would be able to reasonably extrapolate the therapeutic efficacy of a first structurally undisclosed cell population to a necessarily, sufficiently, and predictable therapeutic efficacy of a second, distinctly different structurally undisclosed cell population.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
.

Response to Arguments
Applicant argues that Example 2 of Applicant's specification describes in some detail the isolation and culture of TNAP+ MPCs.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner does not dispute that Example 2 discloses the isolation of TNAP+ cells, using the Stro-3 mAb, from bone marrow of human patients. However, Example 2 does not disclose the identity of the overall cell population, the % of cells in said cell population that are Stro-1+, the % of cells in said cell population that are TNAP+, nor the % of cells in said cell population that are Stro-1+ and TNAP+. 
As a second matter, while Example 2 discloses administration of about 1x10^5 cells/µl (5.5 x 10^4 cells/µl), such does not disclose the minimal number of cells in said about 1x10^5 cells/ul cell population that are Stro-1+ and TNAP+. Such does not actually disclose the identity of the cells that are ‘therapeutically effective’ in said heterogeneous, undisclosed cell population, as opposed to those cells in said heterogeneous, undisclosed cell population that are not ‘therapeutically effective”.
As a third matter, instant independent claims do not recite a step of administering at least 1x10^5 Stro-1+, TNAP+ cells/µl.

Applicant argues that STRO-3 refers to a monoclonal antibody that binds to TNAP, and thus a TNAP+ bone marrow mononuclear cell population will be STRO-3positive (aka, TNAP+). 
Applicant’s argument(s) has been fully considered, but is not persuasive. Example 2 discloses isolating TNAP+ cells from bone marrow using the STRO-3 antibody, and subsequently establishing a primary culture using said TNAP+ cells (pg 33, lines 10-12). However, Example 2 fails to disclose what proportion of the TNAP+ bone marrow mononuclear cell population are also Stro-1bright and CD146+. Furthermore, the disclosed culture is pre-expansion. Example 2 fails to disclose what % amounts of Stro-1bright, TNAP+, CD146+ MPCs are present in the thus-expanded cell population which are then to be administered to a patient in a sufficient cell number in order to reduce the excessive neovascularization.

Applicant argues that the preparation of the cell population to be administered to the eye is discussed at length in the specification, e.g. pg 32, line 24-pg 33, line 12. 
thus-expanded cell population which are then to be administered to a patient in a sufficient cell number in order to reduce the excessive neovascularization.

Applicant argues that a large fraction, if not the majority, of TNAP+ cells are also STRO-bright. Thus, it is clear that a cell population enriched for TNAP+ cells is inherently enriched for STRO-1bright cells, and STRO-1bright cells are inherently enriched for CD146+ cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Example 2 disclosed the TNAP+ cell culture is pre-expansion. Example 2 fails to disclose what % amounts of Stro-1bright, TNAP+, CD146+ MPCs are present in the thus-expanded cell population which are then to be administered to a patient in a sufficient cell number in order to reduce the excessive neovascularization.

Applicant argues that WO 2006/108229 characterized a cell population at passages 2, 4, and 6, whereby the proportion of STRO-1bright, TNAP+ cells is about 11%, 24%, and 15%, respectively, and such percentages meet the limitations set forth in the instant independent Claim 1 (at least 10%). 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Gronthos et al (WO 06/108229) was published October 19, 2006, which is after the priority date of the instant application (July 12, 2006). One cannot use the teachings of a reference from the future to inform an artisan in the past because it is common sense that that future knowledge was simply not available to the artisan in the past, unless, of course, Applicant and/or Applicant’s representative is aware of a functioning time-machine. 
As a second matter, instant claims fail to recite, nor does the instant specification disclose, a particular passage number from the starting population of Stro-1bright, TNAP+, CD146+ MPCs that are then expanded and harvested for administration to a patient. 
As a third matter, instant claims fail to recite the culture conditions used to expand the starting population comprising at least 10% Stro-1bright, TNAP+, CD146+ MPCs corresponding to Applicant’s asserted secondary consideration. Rather, the specification discloses that under different culturing conditions the expression of different markers may vary (pg 12, lines 12-13), and whereby “expanded cells…..can be TNAP-“ (pg 13, lines 21-26). 

Applicant argues that while upon expansion of the TNAP-immuno-isolated cell population there may be some variation in the proportion of cells expressing the indicated markers, the marker expression profile of the expanded cell populations is not so changed as to no longer fall within the cell marker limitations recited.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims fail to recite the culture conditions used to expand the starting population comprising at least 10% Stro-1bright, TNAP+, CD146+ MPCs corresponding to Applicant’s asserted secondary consideration. Rather, the specification discloses that under different culturing conditions the expression of different markers may vary (pg 12, lines 12-13), and whereby “expanded cells…..can be TNAP-“ (pg 13, lines 21-26). 

Applicant argues that Examples 2 and 3 discloses that, operationally, the cell population expanded from the recited cell (starting) population does, in fact, reduce excessive neovascularization.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is not on point. Examples 2 and 3 fail to disclose the cell marker phenotype, and corresponding %, of the thus-expanded cell population. The reader simply does not know the constitution of this heterogeneous, structurally undisclosed, expanded cell population from which to recognize which cell type(s) is/are causal to achieve the therapeutic result.

Applicant argues that the FDA-approved MSC-based product, Prochymal is a heterogeneous cell population that was expanded from primary bone marrow cells without any immune-isolation step.
Applicant’s argument(s) has been fully considered, but is not persuasive. Statutory compliance and patentability determination within the U.S. Patent and Trademark Office is different than FDA approval of a biological agent. Instant claims are rejected for lacking adequate written description because the application as a whole, including Examples 2 and 3, fail to disclose, and the instant independent claim fails to recite, the cell marker phenotype, and corresponding %, of the thus-expanded cell population that, upon administration, is sufficient to reduce the excessive neovascularization in the subject’s eye. The reader simply does not know the constitution of this heterogeneous, structurally undisclosed, expanded cell population from which to recognize which cell type(s) is/are causal to achieve the therapeutic result. Instant independent Claim 1 fails to recite the culture conditions used to expand the starting population comprising at least 10% Stro-1bright, TNAP+, CD146+ MPCs corresponding to Applicant’s asserted secondary consideration. Rather, the specification discloses that under different culturing conditions the expression of different markers may vary (pg 12, lines 12-13).

Applicant argues that the skilled artisan could readily as a matter of routine determine a therapeutically effective dose of such cells to achieve a reduction in excessive neovascularization.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument is not on point. The instant rejection is a based on a lack of adequate written description for the cellular identity of the heterogeneous cell population to be administered to the eye so as to achieve the reduction in excessive neovascularization. It is not an enablement rejection. As evidenced by Snable et al (WO 98/34485; of record in IDS of parent application 12/309,158) and Otani et al (Nature Medicine 8(9): 1004-1010, 2002; of record in IDS), discussed below, it is considered that the ordinary artisan would know how to determine an appropriate cell number to administer. Instant claims, and disclosure, differ from Snable et al and Otani et al by failing to disclose the cellular identity/cell marker phenotypes of the cell population; whereas, Snable et al and Otani et al describe the cell marker phenotypes of their respective cell populations.
It is clear that the thus-expanded cell population is heterogeneous, as was the starting cell population prior to enrichment. However, the instant specification fails to disclose, and the instant claims fail to recite, what % of the thus-expanded cell population is, or if any, in fact, Stro-1bright, TNAP+, CD146+ non-hematopoietic mesenchymal precursor cells. Essentially, one does not even know the identity of the thus-expanded cell population disclosed by the instant 
The instant application fails to describe the composition of the heterogeneous cell population that was administered to the eye, and thus it is simply unknown what cell type(s), or combinations thereof, must be present in order to achieve a clinically meaningful, real-world result of reducing the excessive neovascularization in the subject’s eye. It is simply unknown, undisclosed, and unrecited which cell type(s) in the thus-expanded heterogeneous cell population are responsible for achieving the required functional property of reducing the excessive neovascularization in the subject’s eye. 

Applicant argues that the cell population enriched for TNAP+ MPCs of Example 2 were expanded prior to intravitreal administration. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner does not disagree with the disclosure of Example 2. At issue, is that Example 2 does not disclose the % of TNAP+, CD146+ MPCs present in the cell population after the enrichment step, nor the % of TNAP+, CD146+ MPCs present in the cell population after the expansion step. Thus, neither Examples 2 nor 3 (cells prepared by Example 2) disclose the % of TNAP+, CD146+ MPCs present in the cell population that is administered to the subject’s eye. The working examples do not establish a nexus between the identity and number of the cells in the administered heterogeneous cell population that is “sufficient to reduce the excessive neovascularization in the subject’s eye”.
	 
Applicant argues that the ordinary artisan can readily test a range of cell number doses. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Whether one of skill in the art can test a range of cell number doses is not germane to this rejection, since the claims were not rejected on the grounds of lacking enablement. Rather, the issue of the rejection is the lack of adequate written description as to the identity of the cell type, and corresponding cell number dose, that is to be administered so as to achieve the claimed therapeutic result. The cell population disclosed, and claimed, is a heterogeneous mixture of cell types. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

3. 	The prior rejection of Claims 1 and 4-7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan et al (WO 04/084950; of record in IDS) in view of Snable et al (WO 98/34485; of record in IDS of parent application 12/309,158), Otani et al (Nature Medicine 8(9): 1004-1010, 2002; of record in IDS), Shi et al (J. Bone and Mineral Res. 18(4): 696-704, 2003; of record), and Gronthos et al (U.S. 2005/0019911; co-author of Shi et al; of record) is withdrawn in light of Applicant’s amendment to the independent Claim 1, cancelling recitation of the product-by-process recitation of an expanding step, and now requiring at least 5% of the administered cells to be Stro-1+ and TNAP+. Neither Caplan et al, Snable et al, Otani et al, Shi et al, nor Gronthos et al teach/disclose a cell population that is TNAP+. 

4. 	The prior rejection of Claim 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan et al (WO 04/084950; of record in IDS) in view of Snable et al (WO 98/34485; of record in IDS of parent application 12/309,158), Otani et al (Nature Medicine 8(9): 1004-1010, 2002; of record in IDS), Shi et al (J. Bone and Mineral Res. 18(4): 696-704, 2003; of record), and Gronthos et al (U.S. 2005/0019911; co-author of Shi et al; of record), as applied to Claims 1 and 4-7 above, and in further view of Mistry et al (2005/0037491; published February 17, 2005) is withdrawn for reasons discussed above. 

5. 	Claims 1, 4-7, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan et al (WO 04/084950; of record in IDS) in view of Gronthos et al (WO 06/108229; filed April 12, 2006; priority to April 12, 2005; of record in IDS), Snable et al (WO 98/34485; of record in IDS of parent application 12/309,158), and Otani et al (Nature Medicine 8(9): 1004-1010, 2002; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 18, Caplan et al is considered relevant prior art for having disclosed a method of treating an ocular angiogenesis disease caused by excessive neovascularization in the eye of a subject, the method comprising administering Stro-l+, CD146+ mesenchymal precursor cells (pg 3, lines 8-11), wherein the mesenchymal precursor cells include pluripotent stem cells, multipotent stem cells, and mesenchymal stem cells (pg 2, lines 17-19), to a site characterized by excessive neovascularization in the subject's eye (pg 2, line 7, “delivering a progenitor cell to a target tissue in a subject”; pg 4, lines 11-13, “target tissue is…retinal tissue”; pg 4, line 31-pg 5, line 1, “the progenitor cells may be delivered to a subject…by injection into the target tissue”), e.g. macular degeneration (pg 5, lines 29-30). 
Caplan et al disclosed the progenitor cell composition is administered to the target diseased/injured site so that the malfunctioning target tissue, e.g. macular degeneration (pg 34, line 9), can be replaced with functioning tissue derived from the progenitor cell composition (syn. “a therapeutically effective amount”) (pg 34, lines 1-3).

Caplan et al do not disclose the multipotent cell population comprising Stro-1+, CD146+ mesenchymal precursor cells also express TNAP. However, prior to the instantly claimed invention, Gronthos et al is considered relevant prior art for having disclosed that TNAP is a marker that can be used for the isolation and enrichment of immature multipotent cells from a variety of tissue sources, and is not present on CD34+ hematopoietic stem cells in bone marrow aspirates (pg 3, lines 17-32).
Gronthos et al disclosed that enrichment for adult multipotent cells may further include selection for Stro-1 and CD146 expression (pg 6, lines 5-10; pg 21, lines 15-17).
Gronthos et al disclosed the enriched multipotent cell population comprises between 5%, 10%, or up to 95% TNAP+ cells (pg 8, lines 10-12), within which about 12% to 45% of the cells are also Stro-1+ (pg 20, lines 1-3; pg 21, lines 8-9). 
Gronthos et al disclosed enriching a bone marrow cell composition for expression of both TNAP and Stro-1 (e.g. pg 60, Example 5, Table 2; yielding a 410-fold enrichment over unfractionated BMMNCs).
	Gronthos et al disclosed the cultures initially selected for TNAP+ upregulated Stro-1, presumably reflecting proliferation without spontaneous differentiation (pgs 61-62, joining ¶).

While Caplan et al disclosed macular degeneration as a disease/injury to be treated (e.g. pg 5, lines 29-30; pg 34, line 9), and those of ordinary skill in the art would have immediately recognize that such requires administration of the cells to the eye (pg 2, line 7, “delivering a progenitor cell to a target tissue in a subject”; pg 4, lines 11-13, “target tissue is…retinal tissue”; pg 4, line 31-pg 5, line 1, “the progenitor cells may be delivered to a subject…by injection into the target tissue”), Caplan et al do not disclose a working example in which the progenitor/stem cells are administered to the eye for the treatment of the ocular disease. 

Similarly, Otani et al is considered relevant prior art for having taught that bone marrow-derived hematopoietic stem cells and endothelial precursor cells are useful for modulating abnormal blood vessel growth in age-related macular degeneration (ARMD) and other retinal degenerations associated with abnormal vasculature (pg 1004, col. 2). The BM-HSCs stably incorporate into developing retinal vasculature, preventing abnormalities of the vessels such as hemorrhage or edema, and this effect might, in fact, alleviate the hypoxia that originally stimulated the neovascularization (pg 1006, col. 1; pg 1008, col. 2). Otani et al taught the administration of 1x10^5 bone marrow-derived stem cells into the eye of a mouse animal model system (pg 1005, col. 2). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in medicine and cell biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to use cell composition comprising at least 5% or at least 10% Stro-1+, TNAP+ mesenchymal precursor cells in a method of treating an ocular angiogenesis disease caused by 
i) the ordinary artisan previously recognized the scientific and technical concepts of using CD146+, STRO-l+ mesenchymal precursor cells to treat an ocular angiogenesis disease caused by excessive neovascularization in the eye of a subject, to wit, macular degeneration (Caplan et al);
ii) the ordinary artisan previously recognized the scientific concepts that TNAP+-selected mesenchymal precursor cells naturally express CD146 and Stro-1 during expansion in culture, whereby the cultures initially selected for TNAP+ upregulated Stro-1, presumably reflecting proliferation without spontaneous differentiation (Gronthos et al, pgs 61-62, joining ¶); and 
iii) the ordinary artisan previously recognized the scientific concepts that the bone marrow-derived mesenchymal precursor cells are capable of differentiating into vascular endothelial cells and pericytes (Gronthos et al, pg 21, lines 30-32), whereby bone marrow-derived hematopoietic stem cells and endothelial precursor cells are useful for modulating abnormal blood vessel growth in age-related macular degeneration (ARMD) and other retinal degenerations associated with abnormal vasculature, whereby the stem cells stably incorporate into developing retinal vasculature, preventing abnormalities of the vessels such as hemorrhage or edema, and this effect might, in fact, alleviate the hypoxia that originally stimulated the neovascularization (Otani et al). 
The Examiner notes that the instant independent claim does not actually recite the number of total cells, nor corresponding cell marker phenotype(s), that are actually administered. Rather, the administered cell population is structurally and functionally heterogeneous and undisclosed. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 4-5, Caplan et al disclosed wherein the ocular angiogenesis disease is macular degeneration (pg 5, lines 29-30).
With respect to Claim 6, Snable et al disclosed the ocular disease/disorder is age-related macular degeneration (Abstract, pg 2, lines 24-26). 

With respect to Claim 7, Gronthos et al disclosed wherein the Stro-1+, TNAP+ MPCs are obtained from bone marrow (pg 4, lines 23 and 35; Examples 4-6).
Otani et al taught the stem cells are isolated from bone marrow (Abstract; pg 1005, col. 1, Enrichment of EPCs from BM).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that at the recited enriched cell population is distinct from those recited in Caplan and the other cited references
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Caplan et al disclosed Stro-1+ (bone-marrow derived) mesenchymal precursor cells. Gronthos et al disclosed TNAP+, Stro-1+ (bone-marrow derived) mesenchymal precursor cells. Caplan et al disclosed the progenitor cell composition is administered to the target diseased/injured site so that the malfunctioning target tissue, e.g. macular degeneration (pg 34, line 9), can be replaced with functioning tissue derived from the progenitor cell composition (syn. “a therapeutically effective amount”) (pg 34, lines 1-3). Gronthos et al disclosed the enriched multipotent cell population comprises between 5%, 10%, or up to 95% TNAP+ cells (pg 8, lines 10-12), within which about 12% to 45% of the cells are also Stro-1+ (pg 20, lines 1-3; pg 21, lines 8-9). 

Applicant argues that Caplan is directed to targeting of cells for tissue repair, not reduction of excessive neovascularization.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims do not prohibit the “reduction of excessive neovascularization” to be achieved via ‘tissue repair’ (per Caplan et al). 
As a second matter, the ordinary artisan previously recognized the scientific concepts that the bone marrow-derived mesenchymal precursor cells are capable of differentiating into vascular endothelial cells and pericytes (Gronthos et al, e.g. pg 21, lines 30-32), whereby bone marrow-derived hematopoietic stem cells and endothelial precursor cells are useful for modulating abnormal blood vessel growth in age-related macular degeneration (ARMD) and other retinal degenerations associated with abnormal vasculature, whereby the stem cells stably incorporate into developing retinal vasculature, preventing abnormalities of the vessels such as hemorrhage or edema, and this effect might, in fact, alleviate the hypoxia that originally stimulated the neovascularization (Otani et al). 

Applicant argues that Snable is not directed to the instantly claimed invention because Snable et al taught hNT neuron-like cells, not Stro-1+, TNAP+ MPCs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Snable et al considered relevant prior art for having disclosed a method of treating an ocular disorder in a subject comprising the step of transplanting a therapeutically effective amount of pluripotent stem cells into the eye, wherein the ocular disorder is age-related macular degeneration (Abstract), recognized in the art to be the predominant form of macular degeneration (pg 2, lines 24-26). Snable et al disclosed the administration of 3x10^4 cells of an essentially pure therapeutic cell population (pg 8, line 28) at a concentration of 3x10^7 cells/ml (pg 9, lines 24-30; 1 microliter volume injected = 3x10^4 cells) in a rat animal model system. Snable et al also disclosed the administration of 4x10^4 cells, 8x10^4 cells, and 1.2x10^5 cells (Example 3, pg 15, lines 2-3).
Similarly, Otani et al is considered relevant prior art for having taught that bone marrow-derived hematopoietic stem cells and endothelial precursor cells are useful for modulating 

Applicant argues that the cells recited in Applicant's claimed methods are, contrary to the teachings of Otani, non-hematopoietic progenitor cells, and none of Applicant's claims recite the use of "endothelial precursor cells".
Applicant’s argument(s) has been fully considered, but is not persuasive. Gronthos et al disclosed the bone marrow-derived mesenchymal precursor cells are capable of differentiating into vascular endothelial cells and pericytes (e.g. pg 21, lines 30-32), whereby bone marrow-derived hematopoietic stem cells and endothelial precursor cells are useful for modulating abnormal blood vessel growth in age-related macular degeneration (ARMD) and other retinal degenerations associated with abnormal vasculature, whereby the stem cells stably incorporate into developing retinal vasculature, preventing abnormalities of the vessels such as hemorrhage or edema, and this effect might, in fact, alleviate the hypoxia that originally stimulated the neovascularization (Otani et al). 

Applicant argues that Otani teaches that hematopoietic stem cells actually promote angiogenesis i.e., they may prevent degeneration of vasculature associated with certain retinal conditions. While Otani speculates that hematopoietic stem cells might be useful to prevent angiogenesis there is no suggestion that (unmodified) hematopoietic stem cells would be able to reduce excessive neovascularization that has already occurred.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Caplan et al disclosed a method of treating an ocular  mesenchymal precursor cells (pg 3, lines 8-11) to a site characterized by excessive neovascularization in the subject's eye (pg 2, line 7, “delivering a progenitor cell to a target tissue in a subject”; pg 4, lines 11-13, “target tissue is…retinal tissue”; pg 4, line 31-pg 5, line 1, “the progenitor cells may be delivered to a subject…by injection into the target tissue”), e.g. macular degeneration (pg 5, lines 29-30), whereby the progenitor cell composition is administered to the target diseased/injured site so that the malfunctioning target tissue, e.g. macular degeneration (pg 34, line 9), can be replaced with functioning tissue derived from the progenitor cell composition (syn. “a therapeutically effective amount”) (pg 34, lines 1-3).

Applicant argues that Caplan teaches any treatment for macular degeneration, it is to replace cells damaged by macular degeneration-not to reduce (i.e., take away excess tissue).
Applicant’s argument(s) has been fully considered, but is not persuasive. Those of ordinary skill in the art previously recognized that age-related macular degeneration presents with abnormal angiogenesis (syn. excessive neovascularization; Otani et al). It is unclear how the replacement of damaged or malfunctioning tissues, including abnormal angiogenesis, in the eye suffering from macular degeneration, per Caplan et al, prohibits or otherwise excludes damaged or malfunctioning tissues, to wit, pathological blood vessel formation in the eye suffering from macular degeneration.

6. 	Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caplan et al (WO 04/084950; of record in IDS) in view of Gronthos et al (WO 06/108229; filed April 12, 2006; priority to April 12, 2005; of record in IDS), Snable et al (WO 98/34485; of record in IDS of parent application 12/309,158), and Otani et al (Nature Medicine 8(9): 1004-1010, 2002; of record in IDS), as applied to Claims 1, 4-7, and 18 above, and in further view of  Mistry et al (2005/0037491; published February 17, 2005).
Determining the scope and contents of the prior art.
The specification discloses generic cell number concentrations, ranging from 5x10^5 to 5x10^7 cells/ml (pg 21-22, joining ¶). While instant Claims 9 and 19 require a cell concentration of at least 1x10^7 cells/ml of a heterogeneous, structurally undisclosed population, the claim does not actually recite the actual cell number that is to be administered to the eye. 
1x10^7 cells/ml is equivalent to 1x10^4, or 10,000 cells, per microliter.
1500 Stro-1bright cells/microliter) in said heterogeneous, structurally undisclosed population of 1x10^7 cells/ml.

Gronthos et al disclosed administering a TNAP+-selected cell composition, wherein the cell composition has a concentration of 5x10^6 cells/ml (pg 74, lines 29-30).
Snable et al disclosed the administration of 3x10^4 cells of an essentially pure therapeutic cell population (pg 8, line 28) at a concentration of 3x10^7 cells/ml (pg 9, lines 24-30; 1 microliter volume injected = 3x10^4 cells) in a rat animal model system. Snable et al also disclosed the administration of 4x10^4 cells, 8x10^4 cells, and 1.2x10^5 cells of a purified cell population to the eye of a canine animal model (Example 3, pg 15, line 2). 
Otani et al taught an example administering 1x10^5 cells of a purified stem cell population to the eye of a mouse animal model (pg 1005, col. 2).

	Mistry et al is considered relevant prior art for having disclosed a method of treating an ocular disorder, including macular degeneration [0005, 20] comprising the step of administering an expanded stem cell composition, said stem cell composition being substantially homogeneous [0018], to the eye of the subject to be treated. Mistry et al disclosed an example (Example 18, [0444]) of treating an ocular disorder comprising the step of administering 2x10^5 cells of an expanded stem cell composition to the eye of a rat animal model, which is equivalent to a cell concentration of 1x10^8 cells/ml. 

Thus, the therapeutic stem cell numbers administered by Snable et al, Otani et al, and Mistry et al exceed that which is instantly claimed and disclosed. Furthermore, the instant specification fails to disclose an element of criticality regarding the number of TNAP+, Stro-1+ cells to be administered, nor an element of criticality regarding the number of non-TNAP+, Stro-1+ cells, TNAP+, non-Stro-1+ cells, and/or non-TNAP+, non-Stro-1+ cells (the remaining 99% of the cell population that is not CD146+, Stro-1 bright) to be administered. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Caplan et al to comprise the step of administering at least about 1x10^4 cells of a therapeutic cell population into the eye of a subject in a method of treating an ocular angiogenesis disease/disorder in the eye of a subject, with a reasonable expectation of success because those of ordinary skill in the art had previously successfully reduced to practice the ability to administer therapeutic cell populations comprising 3x10^4, 4x10^4 cells, 8x10^4 cells, 1.2x10^5 cells, and 2x10^5 cells in non-human animal model systems, and Mistry et al disclosed administering to the eye of a subject a therapeutic cell population whose cell concentration is at least 1x10^8 cells/ml. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
Instant Claims 9 and 19 do not actually recite the actual cell number that is to be administered to the eye, only that the cell composition be formulated at a cell concentration of at least 1x10^7 cells/ml. Again, Mistry et al disclosed a cell composition having a cell concentration of 1x10^8 cells/ml; however, the cell number actually administered was only 2x10^5 cells (Example 18, [0444]).
The instant specification fails to disclose an element of criticality for the instantly recited cell concentration of the heterogeneous, structurally undisclosed cell population as it relates the actual cell number that is to be administered to the eye. Those of ordinary skill would have recognized that therapeutic efficacy would have been predictable over the range of administered 1x10^4, 5x10^4, 1x10^5, and 2x10^5.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633